



SECURITIES PURCHASE AGREEMENT




This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of March 31, 2010 by and between Kensington Leasing, Ltd., a Nevada
corporation (the “Company”), and Angelique de Maison (“Buyer”), with reference
to the following facts:

A.  The Company seeks to raise capital for working capital for its business and
any business that it acquires.

C.  On the terms and subject to the conditions of this Agreement, Buyer is
willing to purchase from the Company 6,000,000 shares of the Company’s Common
Stock, par value $0.001 per share, and agree to loan to the Company $520,000
through the purchase of a promissory note bearing interest at 10% per annum.

1.

Purchase and Sale of Shares.  On the terms and subject to the conditions set
forth in this Agreement, the Company hereby issues and sells to Buyer, and Buyer
hereby purchases from the Company, 6,000,000 shares (the “Shares”) of the Common
Stock, for a purchase price of $0.08 per share or an aggregate purchase price of
$480,000.  

2.

Agreement to Purchase Note.

2.1

 On the terms and subject to the conditions set forth in this Agreement, upon
written demand by the Company at any time prior to March 31, 2011, the Buyer
hereby agrees to purchase the Note from the Company, provided that the following
conditions have been satisfied or waived by Buyer:

2.1.1

The representations and warranties of the Company are true and correct in all
material respects as if made on the date of the purchase of the Note;

2.1.2

The Company is not in breach or default of any of its representations,
warranties, covenants or agreements;

2.1.3

The Company shall have completed the acquisition of a business, either through a
merger or acquisition of substantially all of the assets of the business;

2.1.4

The Company has filed all reports required to be filed by it under Section 13 or
Section 15(d) of the Exchange Act;

2.1.5

There has been no material adverse change in the Business Condition of the
Company;

2.1.6

There is no pending or, to the knowledge of the Company, threatened Action to
which the Company Party is a party or otherwise involving the Company, and the
Company is not subject to any judgment, order, writ, injunction, decree or
regulatory directive or agreement;

2.1.7

No Person, or “group” as defined in Rule 13d under the Exchange Act, other than
Buyer, shall beneficially own (as defined in Rule 1d under the Exchange Act)
more than 20% of the Common Stock or any other class of capital stock of the
Company unless Buyer shall have expressly consented in writing that her
obligation to purchase the Note shall not be terminated by such ownership;

2.1.8

The Company shall not have sold all or substantially all of its assets or
effected any merger or consolidation in which it is not the surviving
corporation, or agreed to do the same; and

2.1.9

There shall not exist any Lien on all or any significant portion of the assets
of the Company.

2.2

The closing of the purchase and sale of the Note shall take place at the offices
of the Company on the date specified by the Company not less then three days
after the delivery of the written demand.  At the closing, the Company shall
deliver a certificate as to the satisfaction of the conditions to closing and an
executed copy of the Note, and Buyer shall deliver the purchase price for the
Note by check or wire transfer of funds.

3.

Definitions

For purposes of this Agreement, the following terms shall have the meanings set
forth below:

3.1

“Action” shall mean any lawsuit, litigation, action, demand, mediation,
arbitration, investigation, suit, proceeding, arbitration or claim before any
court, governmental authority or quasi-judicial body (such as an arbitrator or
alternative dispute resolution body or agency), whether formal or informal,
civil, criminal, administrative or investigative.

3.2

“Affiliate” shall mean, with respect to any Person, any Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or voting equity interests.  Without
limiting the generality of the foregoing, a Person shall be deemed an Affiliate
of another Person if any securities owned by such Person would also be deemed to
be beneficially owned by such other Person.

3.3

“Blackout Event” means any of the following: (a) the possession by the Company
of material information that is not ripe for disclosure in a registration
statement or prospectus, as determined reasonably and in good faith by the Chief
Executive Officer or the Board of Directors of the Company or that disclosure of
such information in the Registration Statement or the prospectus constituting a
part thereof would be materially detrimental to the business and affairs of the
Company; or (b) any material engagement or activity by the Company which would,
in the reasonable and good faith determination of the Chief Executive Officer or
the Board of Directors of the Company, be materially adversely affected by
disclosure in a registration statement or prospectus at such time.

3.4

“Business Condition” of any Person shall mean the condition (financial or
other), earnings, results of operations, business, properties or prospects of
such Person.

3.5

“Common Stock” shall mean the Common Stock, par value $.001 per share, of the
Company.

3.6

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

3.7

“Lien” shall mean any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other).

3.8

“Note” shall mean the note purchased by Buyer from the Company pursuant to
Section 2 of this Agreement, which note shall be in the form of Exhibit A to
this Agreement, completed with the issuance date and in the principal amount
selected by the Company not to exceed $520,000.

3.9

“Permitted Liens” shall mean (a) Liens for current Taxes not yet delinquent; (b)
purchase money security interests in inventory and supplies purchased in the
ordinary course of business representing securing obligations that are not
delinquent; (c) restrictions imposed by Law and easements and restrictions which
are neither individually nor in the aggregate material to Borrower; and (d)
Liens, the validity of which is being contested by Borrower in good faith by
diligent prosecution of appropriate proceedings, provided that title insurance
or other indemnity arrangements satisfactory to the Lender have stayed the
effect of such Liens.

3.10

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association or other
entity.

3.11

“Registrable Shares” shall mean any shares of Common Stock owned by Buyer and
shares of capital stock issued to Buyer in respect of any Common Stock owned by
Buyer during any period that such shares cannot be sold publicly be Buyer
without registration under the Securities Act pursuant to Section 4(1) and Rule
144(i) under the Securities Act.

3.12

“Registration” shall mean a registration of the Registrable Shares under the
Securities Act pursuant to Section 6.1 or 6.2 of this Agreement.

3.13

“Registration Period” with respect to any Registration Statement the period
commencing the effective date of the Registration Statement and ending upon
withdrawal or termination of the Registration Statement.

3.14

“Registration Statement” shall mean the registration statement, as amended from
time to time, filed with the SEC in connection with a Registration.

3.15

“SEC” shall mean the Securities and Exchange Commission.

3.16

“Securities Act” shall mean the Securities Act of 1933, as amended.

3.17

“Securities” shall mean the Shares and the Note.

3.18

“Shares” shall have the meaning set forth above in Section 1 of this Agreement.
 

3.19

“Transfer” shall mean sell, assign, transfer, pledge, grant a security interest
in, or otherwise dispose of, with or without consideration.

4.

Representations and Warranties of the Company

The Company represents and warrants to Buyer that:

4.1

The Company was duly incorporated in the State of Nevada and has the corporate
power and authority to enter into and perform the obligations imposed by this
Agreement.  The execution and performance of this Agreement has been duly
authorized by all necessary corporate proceedings.

4.2

The execution and delivery of this Agreement will not conflict with, result in a
breach of any provision of, or constitute a default (or an event which would
constitute a default upon the giving of any required notice or upon a lapse of
time) under the Company’s Certificate of Incorporation, By-laws, or the
provisions of any agreement, contract or administrative order, consent decree or
other instrument to which the Company is a party.

4.3

This Agreement is a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms; and upon issuance, the Note
will be a valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to the effect of bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws relating to or affecting creditors' rights generally, or the availability
of equitable remedies.

4.4

The Shares have been duly authorized and are validly issued, fully paid, and
non-assessable.  

5.

Representations, Warranties and Agreements of Buyer

Buyer represents and warrants to, and agrees with, the Company as follows:

5.1

Buyer is acquiring the Shares, and will acquire the Note, for Buyer’s own
account, for investment purposes only and not with a view to distribute the
Securities in violation of the Securities Act.

5.2

Buyer is an “accredited investor” as that term is defined in Rule 501(a) under
Regulation D promulgated pursuant to the Securities Act.

5.3

Buyer is knowledgeable, sophisticated and experienced in making, and is
qualified to make decisions with respect to, investments in securities
presenting an investment decision like that involved in the purchase of the
Securities, including investments in securities issued by the Company and
investments in comparable companies, and has requested, received, reviewed and
considered all information it deemed relevant in making an informed decision to
purchase the Securities.

5.4

Buyer understands that the issuance and sale of the Shares to Buyer has not
been, and the issuance and sale of the Note to Buyer will not be, registered
under the Securities Act or under any state securities laws.  Buyer is familiar
with the provisions of the Securities Act and Rule 144 thereunder and
understands that the restrictions on Transfer of the Securities may result in
Buyer being required to hold the Securities for an indefinite period of time.  

5.5

Buyer understands that an investment in the Securities involves a high degree of
risk, and Buyer has the financial ability to bear the economic risk of this
investment in the Securities, including a complete loss of such investment.

5.6

Buyer understands that the certificate(s) evidencing the Shares will contain the
following legend (or a substantively similar legend):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”) AND MAY NOT BE TRANSFERRED
OTHER THAN PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, THE AVAILABILITY
OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE COMPANY.

6.

Registration Rights.  

6.1

Demand Registration.  Within 60 days of written request from Buyer at any time,
the Company shall prepare and file with the SEC a Registration Statement for the
purpose of registering the sale by Buyer of the Registrable Shares under the
Securities Act, and shall use its commercially reasonable efforts to cause the
Registration Statement to become effective within 90 days of the date of filing.
 Buyer may not submit any demand requests to the Company once the two
Registration Statements filed pursuant to demand requests by the Company have
become effective.  Once a Registration Statement has become effective, the
Company shall prepare and file with the SEC such amendments and supplements to
the Registration Statement and the prospectus forming a part thereof as may be
necessary to keep the Registration Statement effective until the earliest of:
(a) the date upon which all the Registrable Shares have been disposed of
pursuant to the Registration Statement, and (b) the date upon which all of the
Registrable Shares then held by Buyer may be sold under the provisions of Rule
144.  Notwithstanding the foregoing, the Company may defer filing the
Registration Statement for up to 60 additional days if a Blackout Event exists
at the time of the demand request or prior to the filing of the Registration
Statement.

6.2

Piggyback Registration.  Unless the Registrable Shares are then included in a
Registration Statement, if the Company shall determine to register any Common
Stock under the Securities Act for sale in connection with a public offering of
Common Stock for cash (other than pursuant to an employee benefit plan or a
merger, acquisition or similar transaction), the Company will give written
notice to Buyer and will include in such Registration Statement any of the
Registrable Shares which Buyer may by written notice request be included within
10 days after the notice given by the Company to Buyer; provided, however, that
if the public offering is to be firmly underwritten, and the representative of
the underwriters of the offering refuses in writing to include in the offering
all of the shares of Common Stock requested by the Company and others, the
shares to be included shall be allocated first to the Company and any
shareholder who initiated such Registration and then among the others based on
the respective number of shares of Common Stock held by such persons.  If the
Company decides not to, and does not, file a Registration Statement with respect
to such Registration, or after filing determines to withdraw the same before the
effective date thereof, the Company will promptly so inform Buyer, and the
Company will not be obligated to complete the registration of the Registrable
Shares included therein.  

6.3

Certain Covenants.  In connection with any Registration:

6.3.1

The Company shall take all lawful action such that the Registration Statement,
any amendment thereto and the prospectus forming a part thereof does not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they are made, not misleading.  Upon becoming
aware of the occurrence of any event or the discovery of any facts during the
Registration Period that make any statement of a material fact made in the
Registration Statement or the related prospectus untrue in any material respect
or which material fact is omitted from the Registration Statement or related
prospectus that requires the making of any changes in the Registration Statement
or related prospectus so that it will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they are made, not misleading
(taking into account any prior amendments or supplements), subject to Section
6.4, the Company shall file with the SEC a supplement or post-effective
amendment to the Registration Statement or the related prospectus or file any
other required document so that, as thereafter delivered to a purchaser of the
Registrable Shares from Buyer, such prospectus will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.

6.3.2

The Company shall promptly notify Buyer upon the occurrence of any of the
following events in respect of the Registration Statement or the prospectus
forming a part thereof: (a) the issuance by the SEC or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose; or (b) the receipt of any notification with respect to the suspension
of the qualification or exemption from qualification of any of the Shares for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose.

6.3.3

The Company shall furnish to Buyer with respect to the Registrable Shares
registered under the Registration Statement (and to each underwriter, if any, of
such Shares) such number of copies of prospectuses and such other documents as
Buyer may reasonably request, in order to facilitate the public sale or other
disposition of all or any of the Registrable Shares by Buyer pursuant to the
Registration Statement.

6.3.4

The Company shall bear and pay all expenses incurred by it in connection with
the registration of the Registrable Shares pursuant to the Registration
Statement, including without limitation filing and registration fees, legal and
accounting fees, and printing costs.  Buyer shall be responsible for all
underwriting discounts and brokerage commissions in connection with the sale of
Registrable Shares pursuant to the Registration Statement.

6.3.5

As a condition to including Registrable Shares in a Registration Statement,
Buyer must provide to the Company such information regarding itself, the
Registrable Shares held by it and the intended method of distribution of such
Registrable Shares as shall be required to effect the registration of the
Registrable Shares and, if the offering is being underwritten, Buyer must
provide such powers of attorney, indemnities and other documents as may be
reasonably requested by the managing underwriter.

6.3.6

Following the effectiveness of the Registration Statement, upon receipt from the
Company of a notice that the Registration Statement contains an untrue statement
of material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances under which they were made, Buyer will immediately discontinue
disposition of Registrable Shares pursuant to the Registration Statement until
the Company notifies Buyer that it may resume sales of Registrable Shares and,
if necessary, provides to Buyer copies of the supplemental or amended
prospectus.  

6.4

Blackout Event.  The Company shall not be obligated to file a post-effective
amendment or supplement to the Registration Statement or the prospectus
constituting a part thereof during the continuance of a Blackout Event;
provided, however, that no Blackout Event may be deemed to exist for more than
90 days.  

6.5

Company Indemnification.  The Company agrees to indemnify and hold harmless
Buyer, and its officers, directors and agents, and each person, if any, who
controls Buyer within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act from and against any and all losses, claims, damages and
liabilities caused by (a) any violation or alleged violation by the Company of
the Securities Act, Exchange Act, any state securities laws or any rule or
regulation promulgated under the Securities Act, Exchange Act or any state
securities laws, (b) any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement (as amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) or any preliminary prospectus, or (c) caused by any omission or alleged
omission in the Registration Statement to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances under which they were made, except insofar as such
losses, claims, damages or liabilities are caused by any such untrue statement
or omission or alleged untrue statement or omission based upon information
furnished in writing to the Company by Buyer or on Buyer’s behalf expressly for
use therein; provided, however, that the Company shall have no indemnification
obligation in connection with any sale by Buyer of Registrable Shares pursuant
to the Registration Statement in breach of Section 6.3.6 or if Buyer fails to
deliver the then current prospectus in connection with such sale or delivers a
prospectus that had been amended, supplemented or superseded.

6.6

Buyer Indemnification.  Buyer agrees to indemnify and hold harmless the Company,
its officers, directors and agents and each person, if any, who controls the
Company within the meaning of either Section 15 of the Securities Act or Section
20 of the Exchange Act to the same extent as the foregoing indemnity from the
Company to Buyer, but only with respect to information furnished in writing by
Buyer or on Buyer’s behalf expressly for use in any Registration Statement
relating to the Registrable Shares, or any amendment or supplement thereto, or
any preliminary prospectus.

6.7

Indemnification Procedures.  In case any proceeding (including any governmental
investigation) shall be instituted involving any person in respect of which
indemnity may be sought pursuant to this Section 6, such person (an “Indemnified
Party”) shall promptly notify the person against whom such indemnity may be
sought (the “Indemnifying Party”) in writing and the Indemnifying Party shall
assume the defense thereof, including the employment of counsel reasonably
satisfactory to such Indemnified Party, and shall assume the payment of all fees
and expenses; provided that the failure of any Indemnified Party so to notify
the Indemnifying Party shall not relieve the Indemnifying Party of its
obligations hereunder except to the extent (and only to the extent that) that
the Indemnifying Party is materially prejudiced by such failure to notify.  In
any such proceeding, any Indemnified Party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Party unless (a) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (b) in the
reasonable judgment of such Indemnified Party representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them.  It is understood that the Indemnifying Party shall not,
in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys (in addition to any local counsel) at any time for
all such Indemnified Parties (including in the case of Buyer, all of its
officers, directors and controlling persons) and that all such fees and expenses
shall be reimbursed as they are incurred.  In the case of any such separate firm
for the Indemnified Parties, the Indemnified Parties shall designate such firm
in writing to the Indemnifying Party.  The Indemnifying Party shall not be
liable for any settlement of any proceeding effected without its written consent
(which consent shall not be unreasonably withheld or delayed), but if settled
with such consent, or if there be a final judgment for the plaintiff, the
Indemnifying Party shall indemnify and hold harmless such Indemnified Parties
from and against any loss or liability (to the extent stated above) by reason of
such settlement or judgment.  No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Party is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability arising out of such proceeding.

6.8

Contribution.  To the extent any indemnification by an Indemnifying Party is
prohibited or limited by law, the Indemnifying Party agrees to make the maximum
contribution with respect to any amounts for which, he, she or it would
otherwise be liable under this Section 6 to the fullest extent permitted by law;
provided, however, that (a) no contribution shall be made under circumstances
where a party would not have been liable for indemnification under this Section
6 and (b) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning used in the Securities Act) shall be
entitled to contribution from any party who was not guilty of such fraudulent
misrepresentation.

7.

Miscellaneous

7.1

Notices.  All notices, requests, demands and other communications (collectively,
“Notices”) given pursuant to this Agreement shall be in writing, and shall be
delivered by personal service, courier, facsimile transmission, email
transmission of a pdf format data file or by United States first class,
registered or certified mail, addressed to the following addresses:

If to the Company:




Kensington Leasing, Ltd.

565 Walnut Avenue

Redlands, CA 82373

Attention: Angelique de Maison

Fax: (909) 798-0886




If to Buyer:




Angelique de Maison

565 Walnut Avenue

Redlands, CA 82373

Fax: (909) 798-0886




Any Notice, other than a Notice sent by registered or certified mail, shall be
effective when received; a Notice sent by registered or certified mail, postage
prepaid return receipt requested, shall be effective on the earlier of when
received or the third day following deposit in the United States mails (or on
the seventh day if sent to or from an address outside the United States).  Any
party may from time to time change its address for further Notices hereunder by
giving notice to the other party in the manner prescribed in this Section.

7.2

Entire Agreement.  This Agreement and the Note contain the sole and entire
agreement and understanding of the parties with respect to the entire subject
matter of this Agreement, and any and all prior discussions, negotiations,
commitments and understandings, whether oral or otherwise, related to the
subject matter of this Agreement are hereby merged herein.

7.3

Successors.  This Agreement shall be binding upon and inure to the benefit of
the parties to this Agreement and their respective successors, heirs and
personal representatives.

7.4

Waiver and Amendment.  No provision of this Agreement may be waived unless in
writing signed by all the parties to this Agreement, and waiver of any one
provision of this Agreement shall not be deemed to be a waiver of any other
provision.  This Agreement may be amended only by a written agreement executed
by all of the parties to this Agreement.

7.5

Governing Law.  This Agreement shall be construed in accordance with the laws of
the State of California without giving effect to the principles of conflicts of
law thereof.

7.6

Captions.  The various captions of this Agreement are for reference only and
shall not be considered or referred to in resolving questions of interpretation
of this Agreement.

7.7

Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “pdf” signature page were an original thereof.

7.8

Legal Fees.  The Company shall reimburse Buyer for her reasonable legal fees in
connection with the drafting, negotiation, execution, delivery and closing of
the purchase and sale of the Securities under this Agreement.

IN WITNESS WHEREOF, the Company and Buyer have duly executed this Securities
Purchase Agreement as of the day and year first above written.

The Company




KENSINGTON LEASING, LTD.




By:




Name:

Angelique de Maison




Title:

CEO




Buyer







/s/ Angelique de Maison






Angelique de Maison






--------------------------------------------------------------------------------



EXHIBIT A




Form of Note




THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) AND MAY NOT BE TRANSFERRED OTHER THAN PURSUANT TO REGISTRATION
UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT, THE AVAILABILITY OF WHICH IS TO BE
ESTABLISHED TO THE SATISFACTION OF THE BORROWER.

______________, 20__

$_______________




NOTE

FOR VALUE RECEIVED, Kensington Limited, Ltd., a Nevada corporation (“Borrower”),
promises to pay to Angelique de Maison, a Delaware limited liability company
(“Lender”), or registered assigns (“Holder”), the principal amount of
______________________ ($___________) plus interest on the principal amount of
the Note from time to time outstanding at the rate of 10% per annum.  

This Note is issued pursuant to that certain Securities Purchase Agreement (the
“Agreement”) dated as of March __ , 2010 by and between Borrower and Lender.

1.

Definitions.  For the purposes hereof, in addition to the terms defined
elsewhere in this Note, capitalized terms not otherwise defined herein shall
have the meanings set forth in the Agreement.

2.

Interest Payments.  Interest shall be payable quarterly on the last day of each
calendar quarter (i.e., March 31, June 30, September 30 and December 31).

3.

Maturity Date.  The principal amount and any accrued and unpaid interest shall
be due and payable on March 31, 2012.  

4.

Late Charges.  If any payment due on this Note remains unpaid more than 10 days
after such payment is due, Borrower will pay Holder a late charge equal to 5% of
the amount of such overdue payment as compensation to Holder for the loss of
bargain, added expense and inconvenience incurred by Holder and caused by such
delay in payment.  Holder’s acceptance of any such late charge shall not
constitute a waiver by Holder of any Event of Default.

5.

Application of Payments; Prepayment

5.1

Payments made by or on behalf of Borrower and received by Holder pursuant to the
terms hereof shall be applied in the following manner: (a) first, to the payment
of all expenses, charges, costs and fees incurred by or payable to Holder and
for which Borrower is obligated pursuant to the terms hereof; (b) second, to the
payment of all interest accrued to the date of such payment; and (c) third, to
the repayment of principal.

5.2

Borrower may prepay this Note in full at any time without penalty or premium
upon no less than ten days’ prior written notice to Holder.

6.

Registration of Transfers and Exchanges

6.1

Different Denominations.  This Note is exchangeable for an equal aggregate
principal amount of Notes of different authorized denominations, as requested by
Holder surrendering the same.  No service charge will be payable for such
registration of transfer or exchange.

6.2

Investment Representations.  This Note has been issued subject to certain
investment representations of Lender set forth in the Agreement and may be
transferred or exchanged only in compliance with the Agreement and applicable
federal and state securities laws and regulations.  

6.3

Reliance on Note Register.  Prior to due presentment for transfer to Borrower of
this Note, Borrower and any agent of Borrower may treat the Person in whose name
this Note is duly registered upon the records maintained by Borrower for that
purpose (the “Note Register”) as the owner hereof for the purpose of receiving
payment as herein provided and for all other purposes, whether or not this Note
is overdue, and neither Borrower nor any such agent shall be affected by notice
to the contrary.

7.

Events of Default; Remedies

7.1

Each of the following shall constitute an Event of Default”:

7.1.1

Nonpayment.  The nonpayment when due of any installment of interest or principal
owing under this Note, or the nonpayment when due of any other amount payable to
the Lender under this Note or the Agreement;

7.1.2

Breach.  The failure by Borrower to perform timely or observe any agreement
contained in the Agreement or this Note, which failure or default is not cured
or corrected with 15 days of the date of written notice from Lender to Borrower;

7.1.3

Liens.  All or any significant portion of the assets of Borrower shall become
subject to any Lien other than Permitted Liens;

7.1.4

Representations and Warranties.  Any representation or warranty in the Agreement
or this Note is false or erroneous in any material respect at the time of the
making thereof;

7.1.5

Stockholders’ Equity.  The stockholders’ equity of Borrower shall be less than
$250,000;

7.1.6

Other Debt.  The default in payment or acceleration of the maturity of any debt
of Borrower other than this Note;

7.1.7

Adverse Change.  The occurrence of a material adverse change in the financial
condition of Borrower;

7.1.8

Change of Control.  A Person, or “group” as defined in Rule 13d-1 et seq. under
the Exchange Act, other than Lender, shall beneficially own (as defined in Rule
13d-1 et seq under the Exchange Act) more than 20% of the Common Stock or any
other class of capital stock of Borrower unless Lender shall have expressly
consented in writing that her obligation to purchase the Note shall not be
terminated by such ownership; or

7.1.9

Merger; Sale of Assets. Borrower shall sell all or substantially all of its
assets or effect any merger or consolidation in which it is not the surviving
corporation.

7.2

Remedies Upon Event of Default.  If any Event of Default occurs, Holder shall
have any and all rights and remedies that may be available to it hereunder,
and/or at law or in equity.  Without limiting the generality of the foregoing,
the entire unpaid principal amount and accrued and unpaid interest shall become,
at Holder’s election, immediately due and payable in cash.  In connection with
such acceleration described herein, Holder need not provide, and Borrower hereby
waives, any presentment, demand, protest or other notice of any kind, and Holder
may immediately and without expiration of any grace period enforce any and all
of its rights and remedies hereunder and all other remedies available to it
under applicable law.  Such acceleration may be rescinded and annulled by Holder
at any time prior to payment hereunder and Holder shall have all rights as a
holder of the Note until such time, if any, as Holder receives full payment
pursuant to this Section .  No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.

8.

Miscellaneous

1.1

Notices.  All notices, requests, demands and other communications (collectively,
“Notices”) given pursuant to this Agreement shall be in writing, and shall be
delivered by personal service, courier, facsimile transmission, email
transmission of a pdf format data file or by United States first class,
registered or certified mail, addressed to the following addresses:

If to Borrower:




Kensington Leasing, Ltd.

565 Walnut Avenue

Redlands, CA 82373

Attention: Angelique de Maison

Fax: (909) 798-0886




If to Holder:




Angelique de Maison

565 Walnut Avenue

Redlands, CA 82373

Fax: (909) 798-0886




Any Notice, other than a Notice sent by registered or certified mail, shall be
effective when received; a Notice sent by registered or certified mail, postage
prepaid return receipt requested, shall be effective on the earlier of when
received or the third day following deposit in the United States mails (or on
the seventh day if sent to or from an address outside the United States).  Any
party may from time to time change its address for further Notices hereunder by
giving notice to the other party in the manner prescribed in this Section.

0.1

Governing Law.  This Note shall be construed in accordance with the laws of the
State of California without giving effect to the principles of conflicts of law
thereof.

0.2

Captions.  The various captions of this Agreement are for reference only and
shall not be considered or referred to in resolving questions of interpretation
of this Note.

0.3

Absolute Obligation. Borrower agrees that its liabilities under this Note are
absolute and unconditional without regard to the liability of Holder, and
Borrower hereby waives the right to interpose any set-off, counterclaim, or
defense of any nature or description whatsoever in connection with Holder’s
enforcement of its rights under this Note.  This Note is a direct debt
obligation of Borrower.

0.4

Lost or Mutilated Note.  If this Note shall be mutilated, lost, stolen or
destroyed, Borrower shall execute and deliver, in exchange and substitution for
and upon cancellation of a mutilated Note, or in lieu of or in substitution for
a lost, stolen or destroyed Note, a new Note for the principal amount of this
Note so mutilated, lost, stolen or destroyed, but only upon receipt of evidence
of such loss, theft or destruction of such Note, and of the ownership hereof
(including reasonable indemnity), reasonably satisfactory to Borrower.

0.5

Waiver.  Any waiver by Holder of a breach of any provision of this Note shall
not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Note.  The failure
Holder to insist upon strict adherence to any term of this Note on one or more
occasions shall not be considered a waiver or deprive Holder of the right
thereafter to insist upon strict adherence to that term or any other term of
this Note.  Any waiver by Holder must be in writing.

0.6

Severability.  If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.  

0.7

Usury.

 If it shall be found that any interest or other amount deemed interest due
hereunder violates the applicable law governing usury, the applicable rate of
interest due hereunder shall automatically be lowered to equal the maximum rate
of interest permitted under applicable law.  Borrower covenants (to the extent
that it may lawfully do so) that it shall not at any time insist upon, plead, or
in any manner whatsoever claim or take the benefit or advantage of, any stay,
extension or usury law or other law which would prohibit or forgive Borrower
from paying all or any portion of the principal of or interest on this Note as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this Note, and Borrower (to
the extent it may lawfully do so) hereby expressly waives all benefits or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impede the execution of any power herein granted to
Holder, but will suffer and permit the execution of every such power as though
no such law has been enacted.

0.8

Next Business Day.  Whenever any payment or other obligation hereunder shall be
due on a day other than a business day, such payment shall be made on the next
succeeding business day.

0.9

Entire Agreement.  This Agreement and the Note contain the sole and entire
agreement and understanding of the parties with respect to the entire subject
matter of this Agreement, and any and all prior discussions, negotiations,
commitments and understandings, whether oral or otherwise, related to the
subject matter of this Agreement are hereby merged herein.

0.10

Time of Essence.  Time is of the essence in performing the obligations
hereunder.

0.11

Costs of Collection.  Borrower promises to pay all costs and expenses of
collection or enforcement of this Note, including, without limitation,
reasonable attorneys’ fees and disbursements, incurred by Holder on account of
such collection or enforcement, whether or not suit is filed hereon.  All such
costs or expenses incurred or paid by Holder for such purposes shall bear
interest at the rate of 10% per annum from the date incurred or paid by Holder
to the date of repayment by Borrower.

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by a duly
authorized officer as of the date first above indicated.

KENSINGTON LEASING, LTD.







By






Name:






Title:















